        Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 1 of 44



                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                                 HOUSTON DIVISION                                                 ENTERED
--------------------------------------------------------------------x                                             06/10/2020
                                                                    :
In re:                                                              :  Chapter 11
                                                                    :
                                       1
STAGE STORES, INC., et al.,                                          : Case No. 20-32564 (DRJ)
                                                                    :
                    Debtors.                                        :  (Jointly Administered)
                                                                    :  Re: Docket No. 24
--------------------------------------------------------------------x

          AGREED FINAL ORDER (I) AUTHORIZING USE OF CASH COLLATERAL
            AND AFFORDING ADEQUATE PROTECTION, (II) MODIFYING THE
              AUTOMATIC STAY, AND (III) GRANTING RELATED RELIEF

        This matter coming before this Court on the Debtors’ Motion Seeking Entry of Interim and Final

Orders (I) Authorizing Use of Cash Collateral and Affording Adequate Protection, (II) Modifying the
                                                                                                              2
Automatic Stay, (III) Scheduling A Final Hearing, and (IV) Granting Related Relief (the “Motion”) . The

Motion requests the entry of interim and final orders:

                (a)       authorizing the Debtors’ use of Cash Collateral (as defined below) and granting
        adequate protection to the Prepetition Agents, the Prepetition Lenders (each as defined below) in
        respect of their rights under the Prepetition Financing Documents (as defined below), as applicable,
        and their interests in the Prepetition Collateral (as defined below) pursuant to sections 105, 361,
        362, 363 and 507 of the Bankruptcy Code with respect to any diminution in value of such rights
        and interests on and after the Petition Date (as defined below);

                (b)      vacating and modifying the automatic stay arising under section 362 of the
        Bankruptcy Code in accordance with the provisions hereof to the extent necessary to implement
        and effectuate the terms and provisions of the Interim Order and this Final Order;

                 (c)     scheduling a final hearing (the “Final Hearing”) pursuant to Bankruptcy Rule
        4001(b)(2) to be held before this Court to consider entry of an order authorizing and granting the
        relief requested in this Stipulation and Agreed Order on a final basis (the “Final Order”); and

                 (d)      granting certain related relief.

        The Court having considered the Declaration of Elaine D. Crowley, Chief Restructuring Officer of



1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Stage Stores, Inc. (6900) and Specialty Retailers, Inc. (1900). The Debtors’ service address is:
    2425 West Loop South, Houston, Texas 77027.

2   Capitalized terms used shall have the meanings ascribed to them in the Motion or as defined herein.
        Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 2 of 44



Stage Stores, Inc., in Support of Debtors’ Chapter 11 Petitions and First Day Motions (the “First Day

Declaration”), the Declaration of Stephen Coulombe, Managing Director of The Berkeley Research Group,

in Support of Debtors’ Cash Collateral Motion (the “Coulombe Declaration”)submitted in support of the

Motion, the other filings and pleadings in the above-captioned consolidated chapter 11 cases (each

individually a “Chapter 11 Case” and collectively, the “Chapter 11 Cases”); and this Court having reviewed

the Motion and held a hearing with respect to the Motion on May 11, 2020 (the “Interim Hearing”); and the

Court having entered its “Agreed Interim Order (I) Authorizing Use Of Cash Collateral and Affording

Adequate Protection, (II) Modifying the Automatic Stay, (III) Scheduling a Final Hearing, and (IV)

Granting Related Relief”, dated May 11, 2020 [ECF No.78] (the “Interim Order”); and the Court having

considered the evidence submitted or adduced and the arguments of counsel made at the Interim Hearing

and the final hearing held before the Court on June 10, 2020 (the “Final Hearing”); and notice of the Final

Hearing having been given in accordance with Bankruptcy Rules 2002, 4001(b)(c), and (d), and 9014; and

the Final Hearing to consider the interim relief requested herein having been held and concluded; and all

objections, if any, to the final relief requested herein having been withdrawn, resolved, or overruled by the

Court; and it appearing to the Court that granting the relief set forth herein is fair and reasonable, in the best

interests of the Debtors, their estates, and their creditors and equity holders, and essential for the continued

operation of the Debtors’ remaining businesses; and after due deliberation and consideration, and for good

and sufficient cause appearing therefor.

     BASED UPON THE RECORD ESTABLISHED AT THE INTERIM AND FINAL
HEARINGS BY THE DEBTORS, INCLUDING THE SUBMISSIONS AND FIRST DAY
DECLARATION, THE COULOMBE DECLARATION, AND REPRESENTATIONS OF
COUNSEL, THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
                   3
CONCLUSIONS OF LAW:




3       The findings and conclusions set forth herein constitute the Bankruptcy Court’s findings of fact and
        conclusions of law pursuant to Bankruptcy Rule 7052. To the extent any findings of fact constitute
        conclusions of law, they are adopted as such. To the extent any conclusions of law constitute findings of
        fact, they are adopted as such.



                                                       -2-
        Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 3 of 44



        A.          Petition Date. On May 10, 2020 (the “Petition Date”), each of the Debtors filed voluntary

petitions under chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy

Code”) in the United States Bankruptcy Court for the Southern District of Texas (Houston Division) (the

“Bankruptcy Court” or this “Court”). The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

        B.          Jurisdiction and Venue. This Court has jurisdiction over these Chapter 11 Cases, the relief

provided for under this Agreed Final Order, and the parties and property affected hereby pursuant to 28

U.S.C. § 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b). Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory bases for the relief set forth in this

Final Order are sections 105, 361, 362, 363 and 507 of the Bankruptcy Code, Bankruptcy Rules 2002 and

4001 and Local Bankruptcy Rules 1075-1, 4002-1 and 9013-1.

        C.          Notice. Based on the affidavits and/or certificates of service on file with the Clerk of this

Court, notice of the Final Hearing has been given in accordance with Bankruptcy Rules 4001 and 9014 and

the applicable provisions of the Local Rules. Given the nature of the relief sought in the Motion, this Court

finds and concludes that the foregoing notice was sufficient and adequate under the circumstances and

complies with the Bankruptcy Code, the Bankruptcy Rules and the Local Rules, and no further notice relating

to this proceeding and the Final Hearing is necessary or required.

        D.          Creditors’ Committee. On May 20, 2020, the U.S. Trustee appointed an official committee

of unsecured creditors (a “Committee”) in accordance with section 1102 of the Bankruptcy Code.

        E.          The Debtors’ Stipulations as to Prepetition Secured Debt. Subject only to the limitations

contained in Paragraph 17(b) of this Final Order, the Debtors, for themselves, their estates and all

representatives of such estates, admit, stipulate, acknowledge and agree (collectively, the “Debtors’

Stipulations”) as follows:

              (i)       Cash Collateral. Any and all cash of the Debtors, including cash and other amounts on

deposit or maintained in any bank account or accounts of the Debtors and any amounts generated by the

collection of accounts receivable, the sale of inventory, or other disposition of the Collateral (as defined


                                                        -3-
        Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 4 of 44



below) existing as of the Petition Date or arising or acquired after the Petition Date, together with all

proceeds of any of the foregoing, is cash collateral within the meaning of section 363(a) of the Bankruptcy

Code (collectively, the “Cash Collateral”) of the Prepetition Agents (defined below). For the avoidance of

doubt, Cash Collateral includes any proceeds from the sale of inventory or any other Collateral (as defined

below). Pursuant to section 363(c)(2) of the Bankruptcy Code, the Debtors are not able to use Cash

Collateral without the Prepetition Agents’ consent or this Court’s authorization after notice and a hearing.

The Prepetition Agents are willing to consent to the Debtors’ use of the Cash Collateral, expressly limited

to, and conditioned upon, the terms and conditions specified in this Final Order.

             (ii)   Prepetition Credit Facility. Pursuant to that certain (A) Second Amended and Restated

Credit Agreement, first dated as of October 6, 2014 (as may be amended, modified, restated, or

supplemented and in effect from time-to-time, the “Prepetition Credit Agreement”), by and among (1) the

Debtors that comprised the “Loan Parties” thereunder, (2) Wells Fargo Bank, National Association, as

administrative agent and collateral agent (in such capacity, the “Administrative Agent”), (3) the other

“Revolving Loan Lenders” party thereto (as defined in the Prepetition Credit Agreement), (4) Wells Fargo

Bank, National Association, as term loan agent (in such capacity, the “Term Agent”; and together with the

Administrative Agent the “Prepetition Agents”), and (4) the Term Loan Lenders party thereto (the “Term

Lenders”, and together with the Revolving Loan Lenders the “Prepetition Lenders”; and the Prepetition

Agents, Prepetition Lenders and the “Credit Parties” under and as defined in the Prepetition Credit

Agreement are collectively the “Prepetition Secured Parties”), and (B) all other agreements, documents,

notes, certificates, and instruments executed and/or delivered with, to, or in favor of Prepetition Secured

Parties, including, without limitation, control agreements, mortgages, security agreements, guaranties, and

UCC financing statements and all other related agreements, documents, notes, certificates, and instruments

executed and/or delivered in connection therewith or related thereto (as amended, modified or

supplemented and in effect, collectively, the “Prepetition Financing Documents”), the Prepetition Secured

Parties provided revolving and term loan credit facilities to the Debtors in the maximum committed amount

of $250,000,000 and $47,400,000, respectively.


                                                    -4-
        Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 5 of 44



             (iii)   Prepetition Obligations. (a) As of the Petition Date, the Debtors, without defense,

counterclaim, or offset of any kind, were jointly and severally indebted and liable to the Prepetition Agents

and Prepetition Lenders under the Prepetition Financing Documents (A) in an aggregate principal amount

not less than $232,101,725.02, consisting of: (1) Revolving Loans (as defined in the Prepetition Credit

Agreement) in the aggregate principal amount of $177,933,961.02, (2) Letters of Credit (as defined in the

Prepetition Credit Agreement) in the aggregate undrawn face amount of $6,767,764, (3) Term Loans (as

defined in the Prepetition Credit Agreement) in the aggregate principal amount of $47,400,000, plus (B) all

interest accrued and accruing under the Prepetition Financing Documents at the default rate, together with

all costs, fees, expenses (including attorneys’ fees and legal expenses) and all other Obligations (as defined

in the Prepetition Credit Agreement) accrued, accruing or chargeable in respect thereof or in addition

thereto, plus (C) certain secured lease obligations owing to affiliates of the Lenders in an aggregate amount

of $387,943.77 ((A)-(C) collectively the “Prepetition Obligations”).

                     (b) The Prepetition Obligations and the Prepetition Financing Documents constitute

the legal, valid, binding and non-avoidable obligations and agreements of the Debtors, enforceable in

accordance with their terms. The Prepetition Obligations constitute allowed secured claims under sections

502 and 506(a) of the Bankruptcy Code. The Prepetition Obligations, the Prepetition Liens (defined below),

and all payments made to the Prepetition Agents or applied to the Prepetition Obligations owing under the

Prepetition Financing Documents prior to the Petition Date are not subject to avoidance, recharacterization,

recovery, subordination, attack, offset, counterclaim, defense, or “claim” (as defined in the Bankruptcy

Code) of any kind, nature or description pursuant to the Bankruptcy Code or other applicable law.

             (iv)    Prepetition Liens and Security Interests. (a) Pursuant to the Prepetition Credit

Agreement and other Prepetition Financing Documents, each Debtor that comprised a “Loan Party”

thereunder granted senior liens upon and security interests in substantially all of such Debtor’s assets

(collectively, the “Prepetition Collateral”) to the Administrative Agent for the benefit of itself and the

Prepetition Secured Parties as security for the Prepetition Obligations (collectively, the “Prepetition

Liens”).


                                                     -5-
        Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 6 of 44



                       (b) The Prepetition Liens granted to the Administrative Agent for the benefit of itself

and the Prepetition Secured Parties in the Prepetition Collateral pursuant to and in connection with the

Prepetition Financing Documents, including, without limitation, all security agreements, pledge

agreements, mortgages, deeds of trust, deposit account control agreements and other security documents

executed by any of the Debtors in favor of the Administrative Agent, (1) are valid, binding, perfected,

enforceable and non-avoidable first-priority liens and security interests in the Debtors’ assets, (2) are not

subject, pursuant to the Bankruptcy Code or other applicable law, to avoidance, recharacterization,

recovery, subordination, attack, offset, counterclaim, defense, or “claim” (as defined in the Bankruptcy

Code) of any kind, (3) are subject and/or subordinate only to valid, perfected, and unavoidable senior

priority liens and security interests existing as of the Petition Date securing valid, binding and unavoidable

debt permitted under the Prepetition Financing Documents, and (4) constitute the legal, valid, and binding

obligation of the Debtors, enforceable in accordance with the terms of the applicable Prepetition Financing

Documents.

              (v)      No Claims Against Prepetition Agents or Prepetition Secured Parties. Subject to

Paragraph 17(b), the Debtors hold no valid or enforceable “claims” (as defined in the Bankruptcy Code),

counterclaims, causes of action, defenses, or setoff rights of any kind against the Prepetition Agents, the

Prepetition Secured Parties, and/or the Prepetition Collateral. Subject to Paragraph 17(b) hereof, each

Debtor hereby forever waives and releases any and all “claims” (as defined in the Bankruptcy Code),

counterclaims, causes of action, defenses, or setoff rights against the Prepetition Agents and the Prepetition

Secured Parties, and each of their respective officers, directors, employees, agents, sub-agents, attorneys,

consultants, advisors and affiliates and the Prepetition Collateral, whether arising at law or in equity, under

tort (including lender liability) or contract, including recharacterization, subordination, avoidance, or other

claim arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other

similar provisions of applicable state or federal law.

        F.          Necessity for Relief Requested; Immediate and Irreparable Harm. The Debtors requested

entry of this Final Order pursuant to Bankruptcy Rule 4001(b)(2) on the terms described herein. The


                                                      -6-
        Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 7 of 44



Debtors have a continuing need to use the Prepetition Collateral, including Cash Collateral, to, among other

things, preserve and maximize the value of the assets of each Debtor’s bankruptcy estate (as defined under

section 541 of the Bankruptcy Code, the “Estate”) in order to maximize the recovery to all creditors of each

Debtor’s Estate and their stakeholders. Absent the Debtors’ ability to use the Prepetition Collateral,

including Cash Collateral, the Debtors would not have sufficient available sources of working capital or

financing and would be unable to pay their payroll and other operating expenses, or maintain their assets to

the detriment of their Estates and creditors. Accordingly, the relief requested and the terms set forth herein

are (i) critical to the Debtors’ ability to maximize the value of the Estates, (ii) in the best interests of the

Debtors and their Estates, and (iii) necessary, essential, and appropriate to maximize recoverable values of

the benefit of the Debtors’ Estates, stakeholders, assets, goodwill, reputation, and employees.

        G.       Adequate Protection. Each of the Prepetition Agents and Prepetition Lenders are entitled

to the adequate protection provided in this Final Order as and to the extent set forth herein pursuant to

sections 361, 362 and 363 of the Bankruptcy Code. Based on the record presented to the Court, the terms

of the proposed adequate protection arrangements and of the use of the Collateral (as defined below),

including the Cash Collateral, are fair and reasonable, reflect the Debtors’ prudent exercise of business

judgment and constitute reasonably equivalent value and fair consideration for the use of Cash Collateral.

Each of the Prepetition Agents and Prepetition Secured Parties reserves the right to seek additional adequate

protection beyond the adequate protection provided in this Final Order, and nothing in this Final Order or

otherwise shall be deemed or construed to limit, impair or otherwise prejudice any of the Prepetition

Agents’ and/or the Prepetition Secured Parties’ rights to seek and/or obtain such other or additional

adequate protection or any other relief.

        H.       Section 506(c) and 552(b). In consideration for the Prepetition Agents’ and Prepetition

Secured Parties’ agreement to subordinate the Adequate Protection Superpriority Claim, the Adequate

Protection Replacement Lien, and the Prepetition Liens, as applicable, on the Prepetition Collateral to fund

the Budget (as defined below) and the Carve-Out (as defined below), in each case solely to the extent set

forth in this Final Order, the Prepetition Agents and the Prepetition Secured Parties are entitled to the


                                                      -7-
        Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 8 of 44



benefits of a waiver of the provisions of Section 506(c) of the Bankruptcy Code and any “equities of the

case” claims under section 552(b) of the Bankruptcy Code.

        I.      Good Cause. Good cause has been shown for immediate entry of this Final Order, and the

entry of this Final Order is in the best interests of the Debtors, the Estates and their stakeholders. Among

other things, the relief granted herein will minimize disruption of the Debtors’ business and permit the

Debtors to meet payroll and other expenses necessary to maximize the value of the Estates. The terms of

the Debtors’ use of Cash Collateral and proposed adequate protection arrangements, as set forth in this

Final Order, are fair and reasonable under the circumstances, and reflect the Debtors’ exercise of prudent

business judgment consistent with their fiduciary duties.

        J.      Good Faith. The Debtors’ use of Cash Collateral in accordance with the terms hereof has

been negotiated in good faith and at arms’ length among the Debtors and the Prepetition Agents, and the

consent of the Prepetition Agents to the Debtors’ use of Cash Collateral in accordance with the terms hereof

shall be deemed to have been made in “good faith.”

     BASED UPON THE STIPULATED TERMS SET FORTH HEREIN, AND FINDINGS OF
FACT AND CONCLUSIONS OF LAW, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED:

        1.      Relief Granted. The relief requested in the Motion is GRANTED to the extent provided

herein. The Interim Order is hereby ratified and affirmed in all respects, except as specifically modified in

this Final Order. Any objection to entry of this Final Order, to the extent not withdrawn, waived or resolved,

is hereby overruled.

        2.      Authorization to Use Cash Collateral. The Debtors are or were authorized to use Cash

Collateral solely in accordance with and to the extent set forth in the Budget, Interim Order and this Final

Order during the period commencing on the date of the Interim Order through the Termination Date (as

defined below) (the “Cash Collateral Period”), in an amount not to exceed at any time the aggregate amount

of disbursements projected in the “Total Disbursements” line item of the Budget from the Petition Date

through the applicable date of measurement, subject to any applicable Permitted Variance (as defined

below) (the “Cash Collateral Limit”).


                                                     -8-
        Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 9 of 44



        3.      Budget.

                (a)       The Debtors may use Cash Collateral during the Cash Collateral Period up to the

Cash Collateral Limit only to pay the amount (subject to the Permitted Variances) and type of expenses set

forth in the cash collateral budget attached as Exhibit 1 hereto (as the same may be updated from time to

time with the prior written consent (which writing may be in e-mail) of the Prepetition Agents, the

“Budget”) during the periods covered by the Budget in which such expenses are projected to be paid, subject

to the Permitted Variance.

                (b)       Not later than 3:00 p.m. (Eastern time) on the Tuesday of each week, the Debtors

shall furnish to the Prepetition Agents a weekly report (the “Budget Compliance Report”) that sets forth as

of the preceding Saturday of each such week, for the prior week and on a cumulative basis from the Petition

Date through the third (3rd) full week after the Petition Date and then on a rolling three (3) week basis at

all times thereafter (each such period referred to herein as a “Measurement Period”), the actual results for

the following line items set forth in the Budget: (i) “Total Receipts”; (ii) “Total Operating Disbursements”;

(iii) “Total Non-Operating Disbursements”; (iv) “Net Cash Flow”; and (v) “Professional Fees”.

                (c)       The Debtors hereby covenant and agree that (i) the actual amount of “Total

Receipts” for any Measurement Period, shall not be less than eighty percent (80%) of the amount projected

in the “Total Receipts” line item of the Budget for such Measurement Period; (ii) the actual amount of

“Total Operating Disbursements” for any Measurement Period, shall not be more than one hundred and ten

percent (110%) of the amount projected in the “Total Operating Disbursements” line item of the Budget

for such Measurement Period; (iii) the actual amount of “Total Non-Operating Disbursements” for any

Measurement Period, shall not be more than one hundred and ten percent (110%) of the amount projected

in the “Total Non-Operating Disbursements” line item of the Budget for such Measurement Period; and

(iv) the actual amount of “Professional Fees” for any Measurement Period, shall not be more than one

hundred and ten percent (110%) of the amount projected in the “Professional Fees” line item of the Budget

for such Measurement Period (provided that nothing herein shall operate as a limitation on the amount of

professional fees payable by the Debtors); provided, that in all circumstances, savings in any one


                                                     -9-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 10 of 44



Measurement Period may be carried over for use in subsequent Measurement Periods (individually and

collectively, the “Permitted Variance”).

                 (d)     The Prepetition Agents may, in their sole discretion, agree in writing (which

writing may be in e-mail) to the use of the Cash Collateral (i) in a manner or amount which does not conform

to the Budget (other than Permitted Variances) (each such approved non-conforming use of Cash Collateral,

a “Non-Conforming Use”) or (ii) for a period following the Termination Date pursuant to paragraph 5 of

this Final Order (such period, the “Subsequent Budget Period”). If such written consent is given, the

Debtors shall be authorized pursuant to this Final Order to expend Cash Collateral for any such Non-

Conforming Use or any such Subsequent Budget Period in accordance with a subsequent Budget (a

“Subsequent Budget”) without further Court approval, and the Prepetition Agents and Prepetition Lenders

shall be entitled to all of the protections specified in this Final Order for any such use of Cash Collateral;

provided, that each such permitted Non-Conforming Use shall be deemed a modification to the Budget for

all testing purposes. The Debtors shall provide notice of any Non-Conforming Use, Subsequent Budget

Period and Subsequent Budget to the U.S. Trustee and the Committee.

                 (e)     Notwithstanding the foregoing to the contrary, all amounts payable by the Debtors

to Gordon Brothers Retail Partners, LLC (the “Consultant”) pursuant to that certain Master Consulting

Agreement dated as of May 2, 2019 (as amended, the “GB Consulting Agreement”), between the Debtors

and the Consultant may be paid by the Debtors from Gross Proceeds (as defined in the GB Consulting

Agreement) as provided in the GB Consulting Agreement, and shall not be reduced or capped by the terms

or conditions of the Budget, the Interim Order or this Final Order.

        4.       Carve-Out.

                 (a)     Carve-Out. As used in this Final Order, the “Carve Out” means the sum of (i) all

fees required to be paid to the Clerk of the Court and to the Office of the United States Trustee under section

1930(a) of title 28 of the United States Code plus interest at the statutory rate (without regard to the notice

set forth in (iii) below); (ii) all reasonable fees and expenses up to $50,000 incurred by a trustee under

section 726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii) below); (iii) to the


                                                     -10-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 11 of 44



extent allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid fees and

expenses (the “Allowed Professional Fees”) incurred by persons or firms retained by the Debtors pursuant

to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) and the Creditors’

Committee pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and,

together with the Debtor Professionals, the “Professional Persons”) at any time before or on the first

business day following delivery by the Administrative Agent — or, following the Payment in Full of all

Obligations (as defined in the Prepetition Credit Agreement) owing to the Administrative Agent and

Revolving Loan Lenders, by the Term Agent — of a Carve Out Trigger Notice (as defined below), whether

allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; and (iv) Allowed Professional

Fees of Professional Persons in an aggregate amount not to exceed $1,000,000 incurred after the first

business day following delivery by the Administrative Agent — or, following the Payment in Full of all

Obligations owing to the Administrative Agent and Revolving Loan Lenders, by the Term Agent — of the

Carve Out Trigger Notice, to the extent allowed at any time, whether by interim order, procedural order, or

otherwise (the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For

purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or

other electronic means) by the Administrative Agent — or, following the Payment in Full of all Obligations

owing to the Administrative Agent and Revolving Loan Lenders, by the Term Agent — to the Debtors,

their lead restructuring counsel, the U.S. Trustee, and counsel to the Committee, which notice may be

delivered following the occurrence and during the continuation of a Termination Event and upon

termination of the Debtors’ right to use Cash Collateral by the Prepetition Secured Parties, as applicable,

stating that the Post-Carve Out Trigger Notice Cap has been invoked.

                (b)     Fee Estimates. Not later than 7:00 p.m. New York time on the Wednesday of each

week following the Petition Date, each Professional Person shall deliver to the Debtors a statement setting

forth a good-faith estimate of the amount of fees and expenses incurred during the preceding week by such

Professional Person (through Saturday of such week, the "Calculation Date") (collectively, "Estimated Fees

and Expenses"), along with a good-faith estimate of the cumulative total amount of unreimbursed fees and


                                                   -11-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 12 of 44



expenses incurred through the applicable Calculation Date and a statement of the amount of such fees and

expenses that have been paid to date by the Debtors (each such statement, a "Weekly Statement"); provided,

that within one business day of the occurrence of the Termination Declaration Date (as defined below),

each Professional Person shall deliver one additional statement (the "Final Statement") setting forth a good-

faith estimate of the amount of fees and expenses incurred during the period commencing on the calendar

day after the most recent Calculation Date for which a Weekly Statement has been delivered and concluding

on the Termination Declaration Date (and the Debtors shall cause such Weekly Statement and Final

Statement to be delivered on the same day received to the Prepetition Agents). If any Professional Person

fails to deliver a Weekly Statement within three calendar days after such Weekly Statement is due, such

Professional Person's entitlement (if any) to any funds in the Carve Out Reserves (as defined below) with

respect to the aggregate unpaid amount of Allowed Professional Fees for the applicable period(s) for which

such Professional Person failed to deliver a Weekly Statement covering such period shall be limited to the

aggregate unpaid amount of Allowed Professional Fees included in the Budget for such period for such

Professional Person.

                (c)          Carve Out Reserves.

                       (i)      Commencing with the week ended June 6, 2020, and on or before the Thursday

of each week thereafter, the Debtors shall utilize all cash on hand as of such date and any available cash

thereafter held by any Debtor to fund a reserve in an amount equal to the greater of (x) (i) for the week

ending June 6, 2020, the aggregate amount of all Estimated Fees and Expenses reflected in all Weekly

Statements delivered to the Debtors and the Prepetition Agents between the Petition Date and the

immediately prior Wednesday and (ii) for all weeks after the week ending June 6, 2020, the aggregate

amount of all Estimated Fees and Expenses reflected in the Weekly Statement delivered on the immediately

prior Wednesday to the Debtors and the Prepetition Agents, and (y) (i) for the week ending June 6, 2020,

the aggregate amount of Allowed Professional Fees contemplated to be incurred in the Budget during all

prior weeks of the case and (ii) for all weeks after the week ending June 6, 2020, the aggregate amount of

Allowed Professional Fees contemplated to be incurred in the Budget during such week. The Debtors shall


                                                     -12-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 13 of 44



deposit and hold such amounts in a segregated account in trust to pay such Allowed Professional Fees (the

“Pre-Carve Out Trigger Notice Reserve”) prior to any and all other claims, and all payments of Allowed

Professional fees incurred prior to the Termination Declaration Date shall be paid first from such Pre-Carve

Out Trigger Notice Reserve Account. Upon the foregoing funding, the Prepetition Agents and Prepetition

Lenders shall have no further obligation to fund the Pre-Carve Out Trigger Notice Reserve or subordinate

their liens and claims on account of any Allowed Professional Fees incurred through the Calculation Date

for the most recent Weekly Statement delivered in accordance with Paragraph 4(b) above.

                      (ii)   On the day on which a Carve Out Trigger Notice is given by the Administrative

Agent — or, following Payment in Full of the Obligations owing to the Administrative Agent and

Revolving Loan Lenders, by the Term Agent — to the Debtors with a copy to counsel to the Committee

(the “Termination Declaration Date”), the Carve Out Trigger Notice shall constitute a demand to the

Debtors to and the Debtors shall utilize all cash on hand as of such date and any available cash thereafter

held by any Debtor to fund (A) the Pre-Carve Out Trigger Notice Reserve Account in an amount equal to

the aggregate amount of all Estimated Fees and Expenses reflected in the Final Reports delivered to

Debtors, Administrative Agent, and Term Agent plus the amounts set forth in (a)(i) and (a)(ii) of this

paragraph above, and (B) after funding the Pre-Carve Out Trigger Notice Reserve Account, a reserve in an

amount equal to the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and,

together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all

other claims. Upon the foregoing funding, the Prepetition Agents and Prepetition Lenders shall have no

further obligation to fund the Pre-Carve Out Trigger Notice Reserve or Post-Carve Out Trigger Notice

Reserve or subordinate their liens and claims on account of any Allowed Professional Fees.

                (d)      Application of Carve Out Reserves. All funds in the Pre-Carve Out Trigger Notice

Reserve shall be used first to pay the obligations set forth in clauses (i) through (iii) of the definition of

Carve Out set forth above (the “Pre-Carve Out Trigger Amounts”), but not, for the avoidance of doubt, the

Post-Carve Out Trigger Notice Cap, until paid in full, and then, to the extent the Pre-Carve Out Trigger

Notice Reserve has not been reduced to zero, to pay, (x) first the Administrative Agent for the benefit of


                                                    -13-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 14 of 44



itself and the Prepetition Secured Parties until all Obligations owing to them are Paid in Full, and (y) then

any excess shall be paid to the Debtors’ creditors in accordance with their rights and priorities as of the

Petition Date. All funds in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the

obligations set forth in clause (iv) of the definition of Carve Out set forth above (the “Post-Carve Out

Trigger Amounts”), and then, to the extent the Post-Carve Out Trigger Notice Reserve Account has not

been reduced to zero, to pay (x) first the Administrative Agent for the benefit of itself and the Prepetition

Secured Parties until all Obligations owing to them are Paid in Full, and (y) then any excess shall be paid

to the Debtors’ creditors in accordance with their rights and priorities as of the Petition Date.

Notwithstanding anything to the contrary in the Prepetition Financing Documents, or this Final Order, if

either of the Carve Out Reserves is not funded in full in the amounts set forth in this Paragraph 4(c), then,

any excess funds in one of the Carve Out Reserves following the payment of the Pre-Carve Out Trigger

Amounts and Post-Carve Out Trigger Amounts, respectively, shall be used to fund the other Carve Out

Reserve, up to the applicable amount set forth in this Paragraph 4(d), prior to making any payments to the

Administrative Agent, the Term Agent, or any of the Debtors’ creditors, as applicable. Notwithstanding

anything to the contrary in the Prepetition Financing Documents or this Final Order, following delivery of

a Carve Out Trigger Notice, the Administrative Agent and the Term Agent shall not sweep or foreclose on

cash (including cash received as a result of the sale or other disposition of any assets) of the Debtors until

the Post-Carve Out Trigger Notice Reserve has been fully funded unless the proceeds of such sweep or

foreclosure are applied immediately to fund the Carve-Out Reserves. Further, notwithstanding anything to

the contrary in this Final Order, (i) the failure of the Carve Out Reserves to satisfy in full the Allowed

Professional Fees shall not affect the priority of the Carve Out, and (ii) in no way shall the Budget, Carve

Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be construed as a

cap or limitation on the amount of the Allowed Professional Fees due and payable by the Debtors. For the

avoidance of doubt and notwithstanding anything to the contrary in this Final Order or in any Prepetition

Financing Documents, the Carve Out shall be senior to all liens and claims securing the Prepetition

Collateral, the Adequate Protection Replacement Lien (defined below), and the Adequate Protection


                                                    -14-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 15 of 44



Superpriority Claim, and any and all other forms of adequate protection, liens, or claims securing the

Prepetition Obligations solely to the extent provided herein.

                (e)      Payment of Allowed Professional Fees Prior to the Termination Declaration

Date. Any payment or reimbursement made prior to the occurrence of the Termination Declaration Date

in respect of any Allowed Professional Fees shall not reduce the Carve Out; provided that, upon the funding

in of the Carve Out Reserves in accordance with Paragraph 4(c) above, the Prepetition Agents and

Prepetition Lenders shall have no further obligation to fund the Pre-Carve Out Trigger Notice Reserve

Account on account of any Allowed Professional Fees incurred through the Calculation Date for the most

recent Weekly Statement delivered in accordance with Paragraph 4(b) above and the liens and claims of

Prepetition Agents and Prepetition Lenders shall not be subordinated on account of any such fees.

                (f)      No Direct Obligation To Pay Allowed Professional Fees. None of the Prepetition

Agents or Prepetition Lenders shall be responsible for the payment or reimbursement of any fees or

disbursements of any Professional Person incurred in connection with the Chapter 11 Cases or any

successor cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or otherwise shall

be construed to obligate the Prepetition Agents or Prepetition Lenders, in any way, to pay compensation to,

or to reimburse expenses of, any Professional Person or to guarantee that the Debtors have sufficient funds

to pay such compensation or reimbursement.

                (g)      Payment of Carve Out On or After the Termination Declaration Date. Any

payment or reimbursement made on or after the occurrence of the Termination Declaration Date in respect

of any Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-for-dollar basis.

                (h)      No Deemed Consent of Prepetition Secured Parties to Professional Fees. Nothing

herein, including the inclusion of line items in the Budget for Professional Persons, shall be construed as

consent to the allowance of any particular professional fees or expenses of the Debtors, of the Committee,

or of any other person or shall affect the right of the Prepetition Secured Parties to object to the allowance

and payment of such fees and expenses. Furthermore, nothing in this Final Order or otherwise shall be

construed: (i) to obligate the Prepetition Agents or the Prepetition Secured Parties in any way to pay


                                                    -15-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 16 of 44



compensation to or to reimburse expenses of any Professional Person, or to guarantee that the Debtors have

sufficient funds to pay such compensation or reimbursement; or (ii) to increase the Carve Out if allowed

fees and/or disbursements are higher in fact than the amounts subject to the Carve Out as set forth in this

Final Order.

        5.       Termination Date. Immediately upon written notice by the Administrative Agent to the

Debtors (and their counsel), the U.S. Trustee and the Committee, the Debtors’ authorization, and the

Prepetition Agents’ consent for the Debtors, to use Cash Collateral pursuant to this Final Order shall

terminate on the earliest to occur of the following (the earliest such date, herein defined as the “Termination

Date”): (i) [reserved]; (ii) the entry of an order of this Court terminating the right of any Debtor to use Cash

Collateral; (iii) the dismissal of any of the Chapter 11 Cases or the conversion of any of the Chapter 11

Cases to a case under chapter 7 of the Bankruptcy Code; (iv) the appointment in any of the Chapter 11

Cases of a trustee or an examiner with expanded powers; (v) the entry of any order of the Court that avoids

or disallows in any way the security interests, liens, priority claims or rights granted to the Administrative

Agent under the terms of this Final Order; (vi) this Final Order shall cease, for any reason, to be in full

force and effect, or the Debtors shall so assert in writing, or any liens or claims created in favor of the

Prepetition Agents under this Final Order shall cease to be enforceable and of the same effect and priority

purported to be created hereby, or the Debtors shall so assert in writing; (vii) any of the Debtors challenge

or object to the extent, validity, enforceability, priority, perfection and/or non-avoidability of the Prepetition

Obligations or the Administrative Agent’s security interests in and liens upon the Prepetition Collateral;

(viii) an order of this Court shall be entered reversing, staying, vacating or otherwise modifying this Final

Order or any provision contained herein without the prior written consent (which writing may be in e-mail)

of the Administrative Agent; (ix) the actual amount of (1) “Total Receipts”; (2) “Total Operating

Disbursements”; (3) “Total Non-Operating Disbursements”; and (4) “Professional Fees” in any

Measurement Period deviates beyond the Permitted Variance as set forth in Paragraph 3(c) from the

amounts set forth in the Budget for such Measurement Period, without, in each instance, the prior written

consent (which writing may be in e-mail) of the Prepetition Agents; (x) any Debtor fails to pay in full the


                                                      -16-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 17 of 44



Prepetition Obligations in accordance with the terms set forth in this Final Order, without the prior written

consent (which writing may be in e-mail) of the Prepetition Agents; (xi) any material misrepresentation by

any Debtor in the financial reporting or certifications to be provided by the Debtors to the Prepetition Agents

under the Interim Order or this Final Order; (xii) without the prior written consent of the Prepetition Agents

(which writing may be in e-mail), any of the Debtors propose or support any plan of reorganization or sale

of all or substantially all of any Debtor’s assets or entry of any order confirming any such plan or sale that

is not conditioned on the payment in full in cash, on the effective date of such plan or sale, of all Prepetition

Obligations; (xiii) the Debtors fail to provide any additional adequate protection ordered by the Court and

such failure shall continue unremedied for more than three (3) business days after written notice thereof;

(xiv) [reserved]; (xv) the indefeasible payment in full of the Prepetition Obligations; (xvi) without the prior

written consent of the Prepetition Agents (which writing may be in e-mail), the obtaining after the Petition

Date of credit or the incurring of indebtedness that is, in each case, (A) secured by a security interest,

mortgage or other lien on all or any portion of the Prepetition Collateral that is equal or senior to any security

interest, mortgage or other lien of the Administrative Agent, including, without limitation, any Adequate

Protection Replacement Lien granted hereunder, or (B) entitled to priority administrative status that is equal

or senior to that granted to the Administrative Agent herein, including, without limitation, the Adequate

Protection Superpriority Claim; (xvii) without the prior written consent of the Prepetition Agents (which

writing may be in e-mail), the entry of an order by the Court granting relief from or modifying the automatic

stay of section 362 of the Bankruptcy Code to allow any creditor to execute upon or enforce a lien on or

security interest in (1) any inventory or (2) in any other Prepetition Collateral that is senior to any liens or

security interests of the Administrative Agent having a value greater than $100,000, provided, that the

foregoing shall be without prejudice to any statutory lien right of any Texas taxing authority (collectively,

“TX Taxing Jurisdictions”) in respect of ad valorem property taxes (collectively, “TX Tax Liens”); (xviii)

without the prior written consent of the Prepetition Agents (which writing may be in e-mail), the return by

the Debtors of more than $50,000 of the Debtors’ inventory pursuant to section 546(h) of the Bankruptcy

Code; (xix) any Debtor’s failure to perform, in any respect, any of its material obligations under this Final


                                                      -17-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 18 of 44



Order; (xx) without the prior written consent of the Prepetition Agents (which writing may be in e-mail),

the termination or resignation of Gordon Brothers Retail Partners, LLC as Debtors’ liquidation consultant;

(xxi) without the prior written consent of the Prepetition Agents (not to be unreasonably withheld) (which

writing may be in e-mail), the termination, rescission and/or invalidation of the GB Consulting Agreement

(as defined below); and/or (xxii) without the prior written consent (not to be unreasonably withheld) of the

Prepetition Agents (which writing may be in e-mail), the termination and/or discontinuation of the Store

Closing Sales (defined below); and/or (xxiii) without the prior written consent of the Prepetition Agents

(which writing may be in e-mail), the failure of the Debtors to indefeasibly pay in full the Prepetition

Obligations by September 11, 2020 (each of the forgoing, a “Termination Event”).

        6.       Adequate Protection.

                 (a)     Adequate Protection Replacement Liens. Subject to the Carve Out and Paragraph

30 of this Final Order, as adequate protection for the amount of diminution in value of its interests in the

Prepetition Collateral from and after the Petition Date, including, without limitation, the aggregate amount

of Cash Collateral used by any Debtor on a dollar for dollar basis, the imposition of the automatic stay, the

funding of the Carve Out, and any other act or omission which causes diminution in the value of its interests

in the Collateral (collectively, the “Diminution in Value”), and solely to the extent of any Diminution in

Value, the Administrative Agent, for the benefit of itself and the other Prepetition Secured Parties is hereby

granted, pursuant to sections 361 and 363 of the Bankruptcy Code, valid, binding, enforceable and perfected

replacement liens upon and security interests in all of each Debtors’ presently owned or hereafter acquired

property and assets, whether such property and assets were acquired by such Debtor before or after the

Petition Date, of any kind or nature, whether real or personal, tangible or intangible, wherever located, and

the proceeds and products thereof, including, without limitation, (i) the proceeds from any sale, termination,

or other disposition of any leasehold interests of the Debtors (but not to the leasehold interests themselves),

and (ii) any property recovered as a result of transfers or obligations avoided or actions maintained or taken

pursuant to sections 542, 544, 545, 547, 548, 549, 550, 551, 552 and 553 of the Bankruptcy Code

(collectively, to the extent acquired after the Petition Date, the “Postpetition Collateral”, and together with


                                                     -18-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 19 of 44



the Prepetition Collateral and the Cash Collateral, collectively, the “Collateral”) (the “Adequate Protection

Replacement Lien”). The Adequate Protection Replacement Lien shall be junior and subordinate only to

(A) the Prepetition Liens on the Prepetition Collateral, (B) any TX Tax Lien(s) of any TX Tax Jurisdiction

(solely to the extent such Liens are valid, senior, perfected, and unavoidable, and all parties’ rights to object

to the priority, validity, amount and extent of the claims asserted by any TX Tax Jurisdiction are fully

preserved), and (C) the Carve Out, and shall otherwise be senior to all other security interests in, liens on,

or claims against any asset of a Debtor and all rights of payment of all other parties. Other than as set forth

herein, the Adequate Protection Replacement Lien shall not be made subject to or pari passu with any lien

or with any lien or security interest previously or hereinafter granted in any of the Chapter 11 Cases or any

Successor Case(s) (defined below). The Adequate Protection Replacement Lien shall be valid, binding and

enforceable against any trustee or other estate representative appointed in any Chapter 11 Case, upon the

conversion of any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code (collectively,

“Successor Cases”) and/or upon the dismissal of any Chapter 11 Case or Successor Case(s).

                 (b)      Default Interest.   At all times during the Chapter 11 Cases, interest on all

outstanding Prepetition Obligations shall bear interest at the applicable Default Rate (as defined and set

forth in the Prepetition Credit Agreement).

                 (c)      Adequate Protection Superpriority Claim. Subject to Paragraph 30 of this Final

Order, as adequate protection for any Diminution in Value of its interest in the Prepetition Collateral, the

Administrative Agent, for the benefit of itself and the other Prepetition Secured Parties, is hereby granted

as and to the extent provided by sections 503 and 507(b) of the Bankruptcy Code, an allowed superpriority

administrative expense claim in the Chapter 11 Cases and any Successor Case (the “Adequate Protection

Superpriority Claim”). The Adequate Protection Superpriority Claim shall be subordinate to the Carve Out

solely to the extent set forth in this Final Order, but otherwise shall have priority over all administrative

expense claims, including administrative expenses of the kinds specified in or ordered pursuant to Sections

503(b) and 507(b) of the Bankruptcy Code, and unsecured claims against each Debtor and each Estate now

existing or hereafter arising, of any kind or nature.


                                                        -19-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 20 of 44



                (d)      Mandatory Paydowns of Prepetition Obligations. Subject to Paragraph 30 of this

Final Order, until the indefeasible payment in full, in cash, of the Prepetition Obligations, on a daily basis

the Administrative Agent shall transfer all cash collected in the Debtors’ concentration account to the

Debtors’ operating account (the “Operating Account”) for use in funding disbursements in accordance with

the Budget (subject to Permitted Variances) and as otherwise provided in this Final Order. Commencing

Friday, June 5, 2020, and continuing on each Friday thereafter until the indefeasible payment in full, in

cash, of the Prepetition Obligations, the Administrative Agent is hereby authorized and directed to transfer

to the Administrative Agent (or the Debtors at the direction of the Administrative Agent shall initiate such

transfer) all cash then on deposit in the Debtors’ Operating Account in excess of $5,000,000 (the “Excess

Proceeds”), such Excess Proceeds to be thereupon applied in permanent reduction and repayment of the

Prepetition Obligations in accordance with the terms of the Prepetition Financing Documents; provided,

that the foregoing will be without prejudice to the rights of the Committee and/or any third party to seek an

appropriate remedy from the Court (including, without limitation, to unwind or partially unwind, after

notice and hearing, the pay down of the Prepetition Obligations in accordance with this Paragraph 6(d))

upon appropriate notice to the Prepetition Agents and the other Prepetition Secured Parties in connection

with any successful Challenge brought pursuant to Paragraph 17(b) hereof).

                (e)      Additional Payments from Sale of Collateral. Notwithstanding anything to the

contrary set forth herein, except for the provision of the Carve Out, in the Budget, or in any other order

entered in these Chapter 11 Cases, but expressly subject to the requirements of Paragraph 9(b) and

Paragraph 30 of this Final Order, if the Prepetition Secured Parties have not received the indefeasible

payment in full of all Prepetition Obligations on or before September 11, 2020 (or such other date as agreed

to by the parties), then the Debtors shall pay to the Administrative Agent, for itself and the benefit of the

other Prepetition Secured Parties, all unpaid Prepetition Obligations that are or which may become due and

payable pursuant to the Prepetition Financing Documents from the net sale proceeds generated from any

sales, dispositions, or proceeds of casualty insurance of all Collateral outside the ordinary course of

Debtors’ businesses, including sales or dispositions of Collateral with respect to all “going out of business”


                                                    -20-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 21 of 44



sales and all other sales of Collateral pursuant to section 363 of the Bankruptcy Code until all Prepetition

Obligations are Paid in Full in accordance with the Prepetition Financing Documents. All of the Prepetition

Secured Parties’ rights under the Prepetition Financing Documents with regard to the Prepetition

Obligations and otherwise are expressly reserved and, by this Final Order, preserved.

                (f)      Letters of Credit. The Administrative Agent is hereby authorized to (i) continue to

maintain Cash Collateral in an amount equal to one hundred and three percent (103%) of all Letter of Credit

Outstandings (as defined in the Prepetition Credit Agreement); and (ii) apply such Cash Collateral, or any

portion thereof, immediately upon any draw on any Letter of Credit (as defined in the Prepetition Credit

Agreement).

                (g)      Cash Management. Until the Prepetition Secured Parties receive Payment in Full

(as defined below), (i) the Administrative Agent shall have, and continue to have, exclusive dominion and

control on all deposit accounts and other accounts of Debtors, and all banks, depository entities, securities

intermediaries and commodities intermediaries that are parties to any Control Agreements (as defined in

the Prepetition Credit Agreement) shall be authorized and directed to continue affording the Administrative

Agent with exclusive dominion and control over such accounts in accordance with the terms and conditions

of the applicable Control Agreements, all of which agreements are hereby ratified and authorized in

accordance with their respective terms; and (ii) prior to the Termination Date, the Administrative Agent

shall hold, and not apply to repay the Prepetition Obligations except as otherwise set forth in this Final

Order, all Cash Collateral actually received by Administrative Agent, and shall remit such Cash Collateral

so received to the Debtors on a weekly basis in accordance with the Budget and this Final Order; provided,

that on and after the Termination Date, the Administrative Agent shall be authorized to apply any and all

Cash Collateral on hand or thereafter received by the Administrative Agent against the Prepetition

Obligations for permanent application against such debt without further notice to the Debtors or any other

party. The term “Payment in Full” or “Paid in Full” means (I) all of the Prepetition Obligations have been

paid in full in cash; (II) in the case of any contingent or unliquidated Prepetition Obligations, including,

without limitation, any obligations that Debtors are required to furnish cash collateral to the Administrative


                                                    -21-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 22 of 44



Agent in accordance with the Prepetition Financing Documents, and any other liabilities arising from

matters or circumstances known to the Prepetition Secured Parties at the time which are reasonably

expected to result in any actual loss, cost, damage or expense (including attorneys’ fees and legal expenses)

to one or more of the Prepetition Secured Parties, the provision to the Administrative Agent of cash

collateral in an amount determined by the Administrative Agent to fully secure and collateralize such

contingent or unliquidated obligations and liabilities; and (III) that Prepetition Secured Parties shall receive

a release from each Debtor and the Committee of and from all demands, actions, causes of action, suits,

covenants, contracts, controversies, agreements, promises, sums of money, accounts, bills, reckonings,

damages and any and all other claims, counterclaims, defenses, rights of set-off, demands and liabilities in

form and substance acceptable to Prepetition Agents.

                 (h)     Consent/Administration Fee. In consideration for the Prepetition Secured Parties’

consent to the use of Cash Collateral in accordance with the terms of this Final Order and continued

maintenance of the Debtors’ cash management system, the Administrative Agent shall be paid, in addition

to all Prepetition Obligations owing by Debtors to the Prepetition Agents and the other Prepetition Secured

Parties, a weekly fee in the amount of $250,000 until all Prepetition Obligations have been Paid in Full (the

“Administration Fee”); provided, however, that the Administration Fee shall not exceed $4 million in the

aggregate. The Administration Fee shall be fully earned and payable on Monday of each week during the

Cash Collateral Period. The Administration Fee shall be part of the Prepetition Obligations.

Notwithstanding Paragraph 6(d) of this Final Order (but subject to the Carve-Out), the Administrative

Agent is hereby authorized to apply any Cash Collateral on hand at any time to the permanent payment of

the Administration Fee without further notice to the Debtors or any other party.

                 (i)     Prepetition Indemnity Account. Upon entry of this Final Order, the Debtors shall

establish a segregated non-interest bearing account with the Administrative Agent and in the control of the

Administrative Agent (the “Prepetition Indemnity Account”), into which the sum of $500,000 of Cash

Collateral shall be deposited as security for any reimbursement, indemnification, or similar continuing




                                                     -22-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 23 of 44



obligations of the Debtors in favor of the Prepetition Agents and the other Prepetition Secured Parties under

the Prepetition Financing Documents (the “Prepetition Indemnity Obligations”).

                        (i)      The funds in the Prepetition Indemnity Account shall secure all costs,
                expenses, and other amounts (including reasonable and documented attorneys’ fees)
                incurred by the Prepetition Agents and the other Prepetition Secured Parties, in connection
                with or responding to (1) formal or informal inquiries and/or discovery requests, any
                adversary proceeding, cause of action, objection, claim, defense, or other challenge as
                contemplated in Paragraph 17(b) hereof, or (2) any Challenge (as defined herein) against
                any Prepetition Agent or the other Prepetition Secured Parties related to the Prepetition
                Financing Documents, the Prepetition Liens, or the Prepetition Obligations, whether in the
                Chapter 11 Cases, any Successor Case(s) or independently in any other forum, court, or
                venue.

                         (ii)    The Prepetition Indemnity Obligations shall be secured by a first priority
                lien on the Prepetition Indemnity Account and the funds therein.

                         (iii)   To the extent the Debtors have not paid the Prepetition Indemnity
                Obligations in accordance with this Final Order and the Prepetition Financing Documents,
                the Administrative Agent may apply amounts in the Prepetition Indemnity Account against
                the Prepetition Indemnity Obligations as and when they arise, without further notice to or
                consent from the Debtors, any Committee, or any other parties in interest and without
                further order of this Court; provided, however, after such application, the Administrative
                Agent shall endeavor to give notice of such application to counsel to the Debtors, the U.S.
                Trustee, and the Committee.

                         (iv)     In addition to the establishment and maintenance of the Prepetition
                Indemnity Account, until the Challenge Deadline (as defined herein) the Administrative
                Agent (for itself and on behalf of the other Prepetition Secured Parties), shall retain and
                maintain the Prepetition Liens and the Adequate Protection Replacement Lien as security
                for any Prepetition Indemnity Obligations not capable of being satisfied from application
                of the funds on deposit in the Prepetition Indemnity Account. After the Challenge Deadline
                has passed, if no Challenge has been brought against the Prepetition Secured Parties and
                all Prepetition Indemnity Obligations have been Paid in Full, in cash, all remaining funds
                in the Prepetition Indemnity Account shall be promptly released to the Debtors.

                (j)      Subsequent Actions. Notwithstanding anything to the contrary set forth herein, the

adequate protection granted by this Final Order is without prejudice to the Prepetition Secured Parties’

rights to seek additional adequate protections from this Court. The use of Cash Collateral pursuant to the

terms and conditions of this Final Order and in accordance with the Budget shall not be deemed to be a

consent by the Prepetition Secured Parties to any other or further use of Cash Collateral or to the use of any

Cash Collateral in any amount or for any purpose in excess of the amount set forth in the Budget for each

such type of disbursement.



                                                    -23-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 24 of 44



        7.      Insurance. At all times the Debtors shall maintain casualty and loss insurance coverage for

the Collateral on substantially the same basis as maintained prior to the Petition Date. The Debtors shall

provide the Administrative Agent with proof of the foregoing within five (5) days of written demand and

give the Administrative Agent reasonable access to Debtors’ records in this regard.

        8.      Proof of Claim. The Prepetition Secured Parties will not be required to file proofs of claim

or requests for approval of administrative expenses in any Chapter 11 Case or Successor Case. The

acknowledgment by the Debtors of the Prepetition Obligations and the liens, rights, priorities and

protections granted to or in favor of the Prepetition Agents and the Prepetition Secured Parties in respect of

the Prepetition Collateral as set forth herein and in the Prepetition Financing Documents shall be deemed a

timely filed proof of claim on behalf of the Prepetition Secured Parties in each of the Chapter 11 Cases.

        9.      Relief from the Automatic Stay.

                (a)      The automatic stay provisions of section 362 of the Bankruptcy Code are hereby

modified to permit (i) the Debtors to implement and perform the terms of this Final Order, and (ii) the

Debtors to create, and the Administrative Agent to perfect, the Adequate Protection Replacement Lien

granted hereunder. The Administrative Agent shall not be required to file UCC financing statements or

other instruments with any other filing authority to perfect the Adequate Protection Replacement Lien

granted by the Interim Order and ratified by this Final Order or to take any other actions to perfect such

Liens, which shall be deemed automatically perfected by the docketing of this Final Order by the Clerk of

the Court, and deemed to be effective as of the Petition Date. If, however, the Administrative Agent shall

elect for any reason to file, record or serve any such financing statements or other documents with respect

to such Liens, then the Debtors shall execute same upon request and the filing, recording or service thereof

(as the case may be) shall be deemed to have been made at the time of the commencement of these Chapter

11 Cases on the Petition Date.

                (b)      In addition, and without limiting the foregoing, upon the occurrence of the

Termination Date (prior to repayment in full of the Prepetition Obligations), and after providing five (5)

business days’ (the “Stay Relief Notice Period”) prior written notice (the “Enforcement Notice”) to (i) the


                                                    -24-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 25 of 44



Court, (ii) counsel for the Debtors, (iii) counsel for the Committee, and (iv) the U.S. Trustee, the Prepetition

Agents may file a motion (the “Stay Relief Motion”) seeking an expedited hearing before this Court to

occur, subject to the Court’s availability, immediately following the expiration of the Stay Relief Notice

Period in order to obtain relief from the automatic stay provisions of section 362 of the Bankruptcy Code

to take any action and exercise all rights and remedies against the Collateral provided under this Final

Order, the Prepetition Financing Documents, or applicable law that the Prepetition Agents may deem

appropriate in their sole discretion to proceed against and realize upon the Collateral or any other assets or

properties of Debtors’ Estates upon which the Administrative Agent has been or may hereafter be granted

liens or security interests to obtain the full and indefeasible repayment of all Prepetition Obligations. The

Debtors shall not object to the Stay Relief Motion being heard on shortened notice. Until such time that

the Stay Relief Motion has been adjudicated by the Court, the Debtors may not use Cash Collateral to fund

operations; provided, that the Debtors may use Cash Collateral solely to (1) meet payroll (other than

severance) obligations that (x) have accrued though the date of the Prepetition Agents’ delivery of notice

of the Termination Date and (y) arising during the one-week period following the delivery of such

termination notice, in each case subject to, and as limited by, the Budget (subject to any Permitted Variance)

and (2) pay such other amounts as the Debtors and the Prepetition Agents may agree in writing (which

writing may be in e-mail).       For the avoidance of doubt, the Stay Relief Notice Period shall run

simultaneously from the date that the Prepetition Agents provide any notice to the Debtors, the U.S. Trustee,

and the Committee, that is required pursuant to Paragraph 4 of this Final Order.

                 (c)      The automatic stay provisions of section 362 of the Bankruptcy Code and any other

restriction imposed by an order of the Court or applicable law are hereby modified without further notice,

application or order of the Court to the extent necessary to permit the Prepetition Agents to perform any act

authorized or permitted under or by virtue of this Final Order, the Prepetition Credit Agreement or the other

Prepetition Financing Documents, as applicable, including, without limitation, (i) to implement the post-

petition financing arrangements authorized by this Final Order, (ii) to take any act to create, validate,

evidence, attach or perfect any lien, security interest, right or claim in the Collateral, including any Adequate


                                                      -25-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 26 of 44



Protection Replacement Lien, (iii) subject to Paragraph 9(b) of this Final Order, to assess, charge, collect,

advance, deduct and receive payments with respect to the Prepetition Obligations, including, without

limitation, all interests, fees, costs and expenses permitted under the Prepetition Financing Documents, and

apply such payments to the Prepetition Obligations, and (iv) subject to Paragraph 9(b) of this Final Order,

to take any action and exercise all rights and remedies provided to it by this Final Order, the Prepetition

Credit Agreement, the other Prepetition Financing Documents, or applicable law. In addition, and without

limiting the foregoing, upon the expiration of the Stay Relief Notice Period, the Administrative Agent shall

be entitled to take any action and exercise all rights and remedies provided to it by this Final Order, the

Prepetition Financing Documents or applicable law that the Administrative Agent may deem appropriate

in its discretion to proceed against and realize upon the Collateral or any other assets or properties of

Debtors’ Estates upon which the Administrative Agent has been or may hereafter be granted liens or

security interests to obtain the full and indefeasible repayment of all Prepetition Obligations, except that,

with respect to any of the Debtors’ leasehold locations, the Administrative Agent’s rights shall be limited

to such rights (i) as may be ordered by this Court upon motion and notice to the applicable landlord with

an opportunity to respond that is reasonable under the circumstances; (ii) to which the applicable landlord

agrees in writing with the Administrative Agent; or (iii) which the Administrative Agent has under

applicable non-bankruptcy law.

        10.      Reversal, Modification, Vacatur, or Stay. Any reversal, modification, vacatur, or stay of

any or all of the provisions of this Final Order shall not affect the validity or enforceability of any Adequate

Protection Replacement Lien, the Adequate Protection Superpriority Claim, or any claim, lien, security

interest, or priority authorized or created hereby, the Adequate Protection Replacement Lien or the

Adequate Protection Superpriority Claim incurred prior to the effective date of such reversal, modification,

vacatur, or stay. Notwithstanding any reversal, modification, vacatur, or stay, (a) this Final Order shall

govern, in all respects, any use of Cash Collateral, Adequate Protection Replacement Lien or Adequate

Protection Superpriority Claim incurred by the Debtors prior to the effective date of such reversal,

modification, vacatur, or stay, and (b) the Prepetition Secured Parties shall be entitled to all the benefits and


                                                      -26-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 27 of 44



protections granted by this Final Order with respect to any such use of Cash Collateral or such Adequate

Protection Replacement Lien and Adequate Protection Superpriority Claim incurred by the Debtors.

        11.        No Waiver for Failure to Seek Relief. The failure or delay of the Prepetition Secured

Parties to seek relief or otherwise exercise any of its rights and remedies under this Final Order, the

Prepetition Credit Agreement, the other Prepetition Financing Documents or applicable law, as the case

may be, shall not constitute a waiver of any rights hereunder, thereunder, or otherwise, by the Prepetition

Secured Parties.

        12.        Section 507(b) Reservation. Nothing herein shall impair or modify the application of

section 507(b) of the Bankruptcy Code in the event that the adequate protection provided to the Prepetition

Secured Parties hereunder is insufficient to compensate for any Diminution In Value during the Chapter 11

Cases. Nothing contained herein shall be deemed a finding by the Court, or an acknowledgment by the

Prepetition Secured Parties, that the adequate protection granted herein does in fact adequately protect the

Prepetition Secured Parties against any Diminution In Value of their interests in the Collateral.

        13.        Marshalling. Subject to Paragraph 30 of this Final Order, (a) in no event shall the

Prepetition Secured Parties be subject to the equitable doctrine of “marshalling” or any similar doctrine

with respect to the Collateral, and (b) the Prepetition Secured Parties shall be entitled to all of the rights and

benefits of section 552(b) of the Bankruptcy Code, and the “equities of the case” exception under section

552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured Parties with respect to proceeds,

products, offspring or profits of any of the Collateral, as applicable.

        14.        Inspection/Audit Rights. Without limiting the rights of the Prepetition Agents contained

in this Final Order, the Prepetition Agents shall have the right, upon three (3) business days written notice

to the Debtors, at any time during the Debtors’ normal business hours, to inspect, audit, examine, check,

make copies of or extract from the non-privileged books, accounts, checks, orders, correspondence and

other records of the Debtors, and to inspect, audit and monitor all or any part of the Collateral, and the

Debtors shall make all of same reasonably available to the Prepetition Agents, and each of its

representatives, for such purposes.


                                                      -27-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 28 of 44



        15.      Cash Collateral shall not, directly or indirectly, be used to pay administrative expenses of

the Debtors and or the Estates except for (a) the Carve Out; and (b) those operating expenses (including the

statutorily required fees payable to the Office of the United States Trustee pursuant to 28 U.S.C. §1930 and

any interest due thereon) that are set forth in the Budget or with the prior written consent (which writing

may be in e-mail) of the Administrative Agent. The Cash Collateral and the Carve Out may not be used in

connection with or to finance in any way: (a) any action, suit, arbitration, proceeding, application, motion

or other litigation of any type (i) for the payment of any services rendered by the professionals retained by

any Debtor or Committee, or other representative of any estate, in connection with the assertion of or joinder

in any claim, counterclaim, action, proceeding, application, motion, objection, defense or other contested

matter, the purpose of which is to seek, or the result of which would be to obtain, any order, judgment,

determination, declaration or similar relief invalidating, setting aside, avoiding or subordinating, in whole

or in part, any Prepetition Liens or Prepetition Obligations, (ii) for monetary, injunctive or other affirmative

relief against the Prepetition Agents, the Prepetition Lenders, or any Prepetition Collateral, or (iii)

preventing, hindering or otherwise delaying the exercise by the Prepetition Agents or Prepetition Lenders

of any rights under this Final Order; (b) objecting to or challenging in any way the claims, liens, or interests

held by or on behalf of the Prepetition Secured Parties; (c) asserting, commencing or prosecuting any claims

or causes of action whatsoever, including, without limitation, any actions under chapter 5 of the Bankruptcy

Code, against the Prepetition Agents, the Prepetition Lenders, the Prepetition Obligations, or the Prepetition

Liens; or (d) prosecuting an objection to, contesting in any manner, or raising any defenses to, the validity,

extent, amount, perfection, priority, or enforceability of any of the Prepetition Liens, the Prepetition

Obligation, or any other rights or interest of the Prepetition Secured Parties; provided, that up to an

aggregate amount of $100,000.00 of (x) the proceeds of the Collateral and/or (y) the Carve Out may be

used by the Committee during the Challenge Period (defined below) to investigate the claims and liens of

the Prepetition Secured Parties (and other potential claims, counterclaims, causes of action or defenses

against the Prepetition Secured Parties).




                                                     -28-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 29 of 44



        16.      Binding Effect. This Final Order shall be binding upon and inure to the benefit of the

Prepetition Secured Parties and the Debtors and their respective successors and assigns, including, without

any limitation, any trustee, responsible officer, examiner, estate administrator or representative, or similar

person appointed in a case for the Debtors under any chapter of the Bankruptcy Code. No rights are entered

under this Final Order for the benefit of any creditor of the Debtors, any other party in interest in the Chapter

11 Cases, or any other person or entities, or any direct, indirect or incidental beneficiaries thereof.

        17.      Effect of Debtors’ Stipulations on Third Parties.

                 (a)      Subject to Paragraph 17(b) hereof, each stipulation, admission, and agreement

contained in this Final Order, including, without limitation, the Debtors’ Stipulations, shall be binding upon

the Debtors, their Estates and any successor thereto (including, without limitation, any chapter 7 or chapter

11 trustee appointed or elected for any of the Debtors) under all circumstances and for all purposes, and the

Debtors are deemed to have irrevocably waived and relinquished all Challenges (as defined herein) as of

the Petition Date.

                 (b)      Nothing in this Final Order shall prejudice the rights of any Committee or any

other party in interest, if granted standing by the Court, to seek, solely in accordance with the provisions of

this Paragraph 17, to assert claims against the Prepetition Agents or Prepetition Secured Parties, on behalf

of the Debtors or the Debtors’ creditors or to otherwise challenge the Debtors’ Stipulations, including, but

not limited to those in relation to (i) the validity, extent, priority, or perfection of the security interests, and

liens of the Prepetition Agents and Prepetition Secured Parties, (ii) the validity, allowance, priority, or

amount of the Prepetition Obligations, or (iii) any liability of the Prepetition Agents or Prepetition Secured

Parties with respect to anything arising from the Prepetition Financing Documents. Notwithstanding the

immediately preceding sentence, the Committee or any other party in interest must, after obtaining standing

approved by the Court, commence a contested matter or adversary proceeding raising such claim, objection,

or challenge, including, without limitation, any claim or cause of action against the Prepetition Agents or

Prepetition Secured Parties (each, a “Challenge”) no later than (i) with respect to the Committee, July 20,

2020, (ii) with respect to other parties in interest other than a Committee, no later than July 25, 2020, (iii)


                                                       -29-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 30 of 44



with respect to any chapter 11 trustee appointed in the Chapter 11 Cases, or any chapter 7 trustee appointed

in any Successor Case, prior to the expiration of the periods set forth in subsections (i) and (ii) above, no

later than the date that is the later of (A) fourteen (14) days after the appointment of such trustee or (B) the

expiration of the time periods set forth in the foregoing subsections (i) and (ii) above, or (iv) any such later

date as has been ordered by the Court for cause upon a motion filed and served prior to the expiration of

the deadline to commence a Challenge (collectively, the “Challenge Period”); provided, however, that if

the Committee files a motion with the Court seeking requisite standing and authority to pursue a Challenge,

with a draft complaint attached, prior to expiration of the Challenge Period (a “Standing Motion”), the

Challenge Period shall be tolled for the Committee solely with respect to the Challenges asserted in the

complaint attached to the Standing Motion until the earlier of (i) three (3) business days after the date such

Standing Motion is granted or denied by an order of the Court, and (ii) thirty (30) calendar days after the

Committee files the Standing Motion. The Challenge Period may only be extended with the written consent

of the Prepetition Agents prior to the expiration of the Challenge Period, and for the avoidance of doubt,

any such extension shall only apply to the specific party as to whom such extension may be granted. Only

those parties in interest who commence a Challenge within the Challenge Period may prosecute such

Challenge. As to (x) any parties in interest, including the Committee, who fail to file a Challenge within

the Challenge Period, or if any such Challenge is filed and overruled or otherwise finally resolved or

adjudicated in favor of the Prepetition Agents and Prepetition Secured Parties, or (y) any and all matters

that are not expressly the subject of a timely Challenge: (1) any and all such Challenges by any party

(including, without limitation, the Committee, any chapter 11 trustee, any examiner or any other estate

representative appointed in the Debtors’ Chapter 11 Cases, or any chapter 7 trustee, any examiner or any

other estate representative appointed in any Successor Case), shall be deemed to be forever waived and

barred, (2) all of the findings, Debtors’ Stipulations, waivers, releases, affirmations, and other stipulations

as to the priority, extent, and validity as to the claims, liens, and interests of the Prepetition Agents and

Prepetition Secured Parties, as applicable, shall be of full force and effect and forever binding upon the

Debtors’ bankruptcy estates and all creditors, interest holders, and other parties in interest in the Chapter


                                                     -30-
         Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 31 of 44



Cases and any Successor Cases, and (3) any and all claims or causes of action against the Prepetition Agents

and/or Prepetition Secured Parties, as applicable, relating in any way to the Prepetition Financing

Documents, Prepetition Obligations, or Prepetition Liens, as applicable, shall be released by the Debtors’

Estates, all creditors, interest holders, and other parties in interest in the Chapter 11 Cases and any Successor

Cases.

                 (c)      for the avoidance of doubt, nothing in this Final Order vests or confers on any

person (as defined in the Bankruptcy Code), including the Committee, standing or authority to pursue any

cause of action belonging to the Debtors or their Estates, including, without limitation, any Challenge with

respect to the Prepetition Financing Documents or the Prepetition Obligations.

         18.     Reporting. During the Cash Collateral Period, the Debtors shall provide the Prepetition

Agents and the Committee with all financial and other information required under this Final Order and such

other information as the Prepetition Agents and/or the Committee may from time to time reasonably request

in writing (which writing may be in e-mail).

         19.     Effectiveness. The terms and conditions of this Final Order shall be (i) effective and

immediately enforceable upon its entry by the Clerk of the Court notwithstanding any potential application

of Fed. R. Bankr. P. 6004(g), 7062, 9014 or otherwise; and (ii) not be stayed absent (a) an application by a

party in interest for such stay in conformance with such Fed. R. Bankr. P. 8005, and (b) a hearing upon

notice to the Notice Parties.

         20.      Section 506(c) Claims. No costs or expenses of administration which have or may be

incurred in the Chapter 11 Cases shall be charged against the Prepetition Agents, Prepetition Secured

Parties, their claims or the Collateral pursuant to section 506(c) of the Bankruptcy Code without the prior

written consent of the Prepetition Agents, and no such consent shall be implied from any other action,

inaction or acquiescence by the Prepetition Agents.

         21.     Releases. Subject to Paragraph 17(b) above, in consideration of the Prepetition Agents

permitting the Debtors to use the Prepetition Collateral (including Cash Collateral) pursuant to the

provisions of this Final Order, each Debtor, on behalf of itself and its successors and assigns (collectively,


                                                      -31-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 32 of 44



the “Releasors”), hereby forever release, discharge and acquit the Prepetition Agents, the Prepetition

Secured Parties, and their respective successors and assigns, and their present and former shareholders,

affiliates, subsidiaries, divisions, predecessors, directors, officers, attorneys, employees and other

representatives in their respective capacities as such (collectively, the “Pre-Petition Releasees”), of and

from any and all claims, demands, liabilities, responsibilities, disputes, remedies, causes of action,

indebtedness and obligations, of every kind, nature and description, including, without limitation, any so-

called “lender liability” claims or defenses, that Releasors had, have or hereafter can or may have against

Pre-Petition Releasees as of the date hereof, in respect of events that occurred on or prior to the date hereof

in connection with the Debtors, the Prepetition Financing Documents, or the Prepetition Obligations.

        22.      Survival. The provisions of this Final Order and any actions taken pursuant hereto shall

survive entry of any order which may be entered (a) confirming any plan of reorganization in any of the

Chapter 11 Cases, (b) converting any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy

Code, (c) dismissing any of the Chapter 11 Cases or Successor Cases, or (d) pursuant to which this Court

abstains from hearing any of the Chapter 11 Cases or Successor Cases; provided, that in the event there is

later entered any order providing for either the conversion or dismissal of any one or more of the Chapter

11 Cases, such order(s) shall make express provision, among other things, for the survival and continuing

force and effect of the terms and provisions of this Final Order notwithstanding such conversion or

dismissal. The terms and provisions of this Final Order, as well as the Adequate Protection Superpriority

Claim, the Adequate Protection Replacement Lien, and all other claims and Liens granted by this Final

Order, shall (a) continue in this or any other superseding case under the Bankruptcy Code, (b) be valid and

binding on all parties in interest, including, without limitation, the Committee, chapter 11 trustee, examiner

or chapter 7 trustee, and (c) continue, notwithstanding any dismissal of any Chapter 11 Case or Successor

Case (and any such order of dismissal shall so provide), and such claims and Liens shall maintain their

priority as provided by this Final Order until the Obligations are satisfied in full.

        23.      Discharge Waiver. The Debtors expressly stipulate that neither the Adequate Protection

Superpriority Claim nor the Adequate Protection Replacement Lien shall be discharged by the entry of an


                                                      -32-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 33 of 44



order confirming any plan of reorganization, notwithstanding section 1142(d) of the Bankruptcy Code,

unless (i) the order is entered with the prior written consent of the Prepetition Agents, or (ii) the Adequate

Protection Superpriority Claim has been Paid in Full in cash on or before the effective date of such plan.

        24.      Rights Preserved. Notwithstanding anything herein to the contrary, the entry of this Final

Order is without prejudice to, and does not constitute a waiver of, expressly or implicitly: (a) the Prepetition

Agents’ right to seek any other relief in respect of the Debtors (including the right to seek additional

adequate protection); (b) the Prepetition Agents’ right to seek the payment by the Debtors of post-petition

interest, fees or other charges pursuant to section 506(b) of the Bankruptcy Code; or (c) any rights of the

Prepetition Agents under the Bankruptcy Code or under non-bankruptcy law, including the right to (i)

request modification of the automatic stay pursuant to section 362 of the Bankruptcy Code, (ii) request

dismissal of any of the Chapter 11 Cases or Successor Cases, conversion of any of the Chapter 11 Cases to

cases under chapter 7 of the Bankruptcy Code, or appointment of a chapter 11 trustee or an examiner (with

or without expanded powers), (iii) propose a chapter 11 plan or plans of reorganization, subject to section

1121 of the Bankruptcy Code, or (iv) consent in writing prior to the sale of all or any portion of the Collateral

outside the ordinary course of the Debtors’ business (and no such consent shall be implied or construed by

any action or inaction by the Prepetition Agents). Other than as expressly set forth in this Final Order, any

other rights claims or privileges (whether legal, equitable or otherwise) of the Prepetition Agents are

preserved.

        25.      Reserved.

        26.      Application of Proceeds. Subject to Paragraph 30 of this Final Order, all proceeds of the

Collateral received by the Prepetition Secured Parties, and any other amounts or payments received by the

Prepetition Secured Parties in respect of the Prepetition Obligations, may be applied or deemed to be applied

by the Prepetition Secured Parties in such manner and priority as the Prepetition Secured Parties may

determine in their discretion, subject to the terms of this Final Order. Without limiting the generality of the

foregoing, the Debtors are authorized without further order of this Court to pay or reimburse the Prepetition

Agents for future costs and expenses, including, without limitation, all professional fees, consultant fees


                                                      -33-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 34 of 44



and legal fees and expenses paid or incurred by the Prepetition Agents in connection with the financing

transactions as provided in this Final Order and the Prepetition Financing Documents, all of which shall be

and are included as part of the principal amount of the Prepetition Obligations and secured by the Collateral.

           27.   Payment and Review of Prepetition Secured Parties’ Fees and Expenses. The Debtors shall

pay all fees and expenses under the Prepetition Financing Documents, including, without limitation, the

non-refundable payment to the Prepetition Agents of the reasonable attorney fees and expenses and any

other professional fees and expenses whether incurred before or after the Petition Date and whether incurred

in connection with the Prepetition Financing Documents, or the Chapter 11 Cases; provided, that Debtors

shall pay all such reasonable fees and expenses within ten (10) business days of delivery of a statement or

invoice for such fees and expenses (it being understood that such statements or invoices shall not be required

to be maintained in any particular format, nor shall any such counsel or other professional be required to

file any interim or final fee applications with the Court or otherwise seek Court’s approval of any such

payments) to the Debtors, the U.S. Trustee, and counsel to the Committee, unless, within such 10

business-day period, the Debtors, the U.S. Trustee or the Committee serve a written objection upon the

requesting party, in which case, the Debtors shall pay only such amounts that are not the subject of any

objection and the withheld amount subsequently agreed by the objecting parties or ordered by the Court to

be paid.

           28.   Comenity Bank Agreement.

                 (a)     Comenity Bank’s, f/k/a World Financial Network National Bank (“Comenity”),

rights of setoff and/or recoupment with respect to the Amended and Restated Private Label Credit Card

Plan Agreement between Comenity, Stage Stores, Inc., and Specialty Retailers, Inc. dated as of August 8,

2012, as amended from time to time (the “Plan Agreement”): (i) shall not be affected, modified, waived,

primed, subordinated, or impaired in any way by this Final Order, (ii) shall not be made subject to,

subordinated by, or pari passu with any (x) secured financing, security interests, or liens, and/or (y) super

priority, administrative, or adequate protection claims.




                                                    -34-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 35 of 44



                (b)      Comenity’s right to use the Debtors’ trademarks, service marks, and/or other rights

pertaining to the Debtors’ names as set forth in the Plan Agreement: (i) shall not be affected, modified,

waived, primed, subordinated, or impaired in any way by this Final Order, (ii) shall not be made subject to,

subordinated by, or pari passu with any (x) secured financing, security interests, or liens, and/or (y) super

priority, administrative, or adequate protection claims.

                (c)      The Debtors shall maintain the confidentiality of the Plan Agreement and related

information as provided therein, and neither the Plan Agreement nor any information related to or received

by the Debtors in connection with the Plan Agreement shall be disclosed to any third party (other than the

Prepetition Secured Parties), including, but not limited to, through inclusion in any data room, except as

permitted in accordance with the terms of the Plan Agreement or by agreement of the parties.

                (d)      All of Comenity’s rights, remedies, claims, defenses, and other relief arising from

or related to the Plan Agreement (including, but not limited to, those set forth in sections (a), (b), and (c)

are expressly preserved and reserved.]

        29.     Extension of Final Order. The Prepetition Secured Creditors, the Debtors and the

Committee may extend this Final Order, upon the terms and conditions set forth herein, without further

hearing or further order of the Court. The Debtors shall provide written notification of any such extension

to all parties-in-interest entitled to notice under Bankruptcy Rule 2002 or as may otherwise be prescribed

by the Court.

        30.     Limitations on Prepetition Secured Parties’ Adequate Protection / Marshalling Waiver.

Notwithstanding anything to the contrary in the Interim Order or this Final Order, (i) the Adequate

Protection Replacement Lien shall not attach to any actions maintained or taken pursuant to sections 542,

544, 545, 547, 548, 549, 550, 551, 552 and 553 of the Bankruptcy Code (collectively, the “Avoidance

Actions”) or any property or proceeds recovered pursuant thereto, and (ii) the Adequate Protection

Superpriority Claim shall not be payable from or have recourse to any Avoidance Action commenced

against any of the Prepetition Secured Parties or the proceeds thereof. Further, notwithstanding anything

to the contrary in the Interim Order or this Final Order, the Prepetition Secured Parties shall first recover


                                                    -35-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 36 of 44



from Prepetition Collateral that was subject to their valid, properly perfected, non-avoidable prepetition

liens as of the Petition Date prior to recovering from any Postpetition Collateral; provided, that in the event

the Prepetition Secured Lenders hold valid, properly-perfected, non-avoidable liens on the Debtors’ owned

real estate and tax refunds or other tax attributes (together, the “Real Estate and Tax Assets”), the Prepetition

Secured Parties shall only recover from the Real Estate and Tax Assets after all other Prepetition Collateral

has been exhausted.

        31.      Adequate Protection for Certain Texas Taxing Entities. As adequate protection for the

claims of the Certain Texas Taxing Entities listed on Exhibit 2 attached hereto, the Debtors will fund a

segregated account (the “Tax Account”) in an amount of $4,263,791.00 from the proceeds of the sale of

any assets located in the state of Texas, which Tax Account shall be funded at 50% of the total required

amount by June 22, 2020, 75% of the total required amount by July 22, 2020, and 100% of the total required

amount by August 22, 2020. The liens asserted by the Certain Texas Taxing Entities (the “Tax Liens”) shall

attach to the Tax Ac-count to the same extent and with the same priority as the liens the Certain Texas

Taxing Entities assert against such assets of the Debtors. The Tax Account shall be maintained solely for

the purpose of providing adequate protection for the Tax Liens prior to the distribution of any proceeds to

any other creditor and shall constitute neither the allowance of the claims of the Certain Texas Taxing

Entities (the “Tax Claims”), nor a floor or cap on the amounts the Certain Texas Taxing Entities may be

entitled to receive. All parties’ rights to object to the priority, validity, amount and extent of the Tax Claims

and the asserted Tax Liens are fully preserved. Funds in the Tax Account may be distributed upon

agreement between the Certain Texas Taxing Entities and the Debtors, or by subsequent order of the Court,

duly noticed to the Certain Texas Taxing Entities.

        32.      Adequate Protection for Ad Art, Inc. Nothing in this Final Order shall limit, impair or

otherwise prejudice the rights of Ad Art, Inc. pursuant to any valid and enforceable liens.

        33.      Stub Rent. The Debtors will establish a reserve utilizing a segregated bank account (the

“Stub Rent Reserve”) for May postpetition rent (the “Stub Rent”) which reserve will be funded on

July 1, 2020 with one-third of the Stub Rent due and owing and on July 15, 2020 with an additional


                                                      -36-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 37 of 44



one-third of the Stub Rent due and owing. The Debtors will pay the applicable landlords all Stub Rent due

and owing for all stores by August 1, 2020 utilizing the funds in the Stub Rent Reserve and additional Cash

on hand; provided, however that the Stub Rent paid on August 1, 2020 shall not exceed $7.5 million. After

payment of the Stub Rent, the Debtors will have no obligation to maintain a Stub Rent Reserve.

        34.      Priority of Terms. To the extent of any conflict between or among (a) the Motion, any

other order of this Court, or any other agreements, on the one hand; (b) the terms and provisions of the

Interim Order, and (c) the terms and provisions of this Final Order, the terms and provisions of this Final

Order shall govern.

        35.      Inadvertent Application of Proceeds of Collateral. In the event after the Petition Date the

Prepetition Agents and/or Prepetition Lenders inadvertently apply(ies) any proceeds of Collateral, including

Cash Collateral, to the Prepetition Debt other than as provided in this Final Order, then the Prepetition

Secured Creditors shall promptly reverse such application without penalty, and any such reversal shall not

constitute a new advance of funds, and the Prepetition Debt shall be adjusted to account for any such reversal.


                                    [Remainder of Page Intentionally Left Blank]




                                                       -37-
       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 38 of 44



        36.     Retention of Jurisdiction. The Court has and will retain jurisdiction to enforce this Final

Order in accordance with its terms and to adjudicate any and all matters arising from or related to the

interpretation or implementation of this Final Order.



 Houston,
   Signed:   June 10, 2020.
          Texas
 Dated: June ___, 2020
                                                        ____________________________________
                                                         DAVIDR.R.JONES
                                                        DAVID      JONES
                                                         UNITED  STATES  BANKRUPTCY JUDGE
                                                        UNITED STATES BANKRUPTCY    JUDGE




                                                   -38-
Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 39 of 44



                             Exhibit 1

                             BUDGET
Stage Stores                                       Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 40 of 44
Cash Collateral Budget
($ in 000s)
                                              Petition
                                               2020          2020          2020          2020          2020          2020          2020         2020          2020          2020          2020         2020         2020
                                              May‐20        May‐20        May‐20        Jun‐20        Jun‐20        Jun‐20        Jun‐20       Jun‐20        Jul‐20        Jul‐20        Jul‐20       Jul‐20       Aug‐20       13 Week
                                             5/16/2020     5/23/2020     5/30/2020     6/6/2020     6/13/2020     6/20/2020     6/27/2020     7/4/2020     7/11/2020     7/18/2020     7/25/2020     8/1/2020     8/8/2020        Total
                                                Fcst          Fcst          Fcst         Fcst          Fcst          Fcst          Fcst         Fcst          Fcst          Fcst          Fcst         Fcst         Fcst
       Receipts
1.)    Sales Receipts                            2,730        10,759        16,129        18,767       25,889        29,397        30,862        32,263       33,227        31,472        30,766        34,065       35,634       331,961
2.)    Other                                     2,800           ‐             ‐             ‐          3,501           ‐           3,500           ‐          3,611           500           500           500          500        15,412
3.)      Total Receipts                          5,530        10,759        16,129        18,767       29,390        29,397        34,362        32,263       36,839        31,972        31,266        34,565       36,134       347,374

       Operating Disbursements
4.)    Payroll, Payroll Taxes, & Benefits          (723)       (3,967)         (775)      (6,198)         (577)       (6,198)         (461)      (6,123)         (506)       (5,914)         (334)      (6,135)        (371)       (38,283)
5.)    Rent & Utilities                            (816)         (816)      (11,973)        (435)         (435)         (435)         (435)     (12,276)         (544)         (544)         (544)     (12,091)        (566)       (41,908)
6.)    Sales Tax                                    ‐             ‐             ‐             (4)         (836)       (1,755)         (229)         (30)         (189)       (3,197)       (7,859)         (50)         (47)       (14,197)
7.)    Other Operating Expenses                  (1,656)       (2,790)       (1,011)      (1,244)         (789)         (971)         (964)      (3,580)         (566)         (413)         (463)        (794)        (407)       (15,647)
8.)      Total Operating Disbursements           (3,195)       (7,572)      (13,759)      (7,881)       (2,637)       (9,359)       (2,089)     (22,010)       (1,805)      (10,067)       (9,200)     (19,071)      (1,392)      (110,036)

        Non‐Operating Disbursements
9.)    Interest and Financing                       (70)          (70)          (70)        (826)          (40)          (40)          (40)        (327)         (362)          (40)          (40)         (40)        (366)        (2,331)
10.)   Cash Collateral Fee                         (300)         (300)         (300)        (300)          (50)         (250)         (250)        (250)         (250)         (250)         (250)        (250)        (250)        (3,250)
11.)   Professional Fees                           (770)         (870)         (823)        (601)         (781)         (631)         (631)        (631)         (689)         (689)         (939)        (689)        (544)        (9,289)
12.)   Store Closing Expenses                       ‐             ‐             ‐           (156)         (531)         (646)         (780)      (2,059)       (2,308)       (3,518)       (3,772)      (5,157)      (4,898)       (23,826)
13.)   Other Restructuring Expenses              (1,000)       (3,000)          ‐            ‐             ‐          (1,500)          ‐         (2,500)          ‐          (2,500)          ‐         (2,500)         ‐          (13,000)
14.)     Total Non‐Operating Disbursements       (2,140)       (4,240)       (1,193)      (1,883)       (1,402)       (3,067)       (1,701)      (5,767)       (3,609)       (6,998)       (5,001)      (8,637)      (6,058)       (51,696)

15.)   Total Disbursements                       (5,335)      (11,812)      (14,952)      (9,764)       (4,039)      (12,425)       (3,790)     (27,776)       (5,414)      (17,065)      (14,201)     (27,708)      (7,450)      (161,732)

16.)   Net Cash Flow                               195         (1,052)       1,177         9,003       25,351        16,972        30,572         4,487       31,425        14,907        17,064         6,857       28,684       185,642

17.)   Bank Cash                                10,132        10,834        13,743         5,000        5,000         5,000         5,000         5,000        5,000         5,000         5,000         5,000        5,000          5,000

18.)   Revolver                                177,936       177,936       177,936       163,318      138,240       121,159        90,591        77,429       54,613        39,797        22,703         8,718          ‐             ‐
19.)   Letters of Credit                         6,768         6,768         6,768         6,768        6,768         6,768         6,768         6,768        6,768         6,768         6,768         6,768          ‐             ‐
20.)   Term Loan                                47,400        47,400        47,400        47,400       47,400        47,400        47,400        47,400       47,400        47,400        47,400        47,400       41,349        41,349
21.)   Accrued Interest                            947         1,135         1,324           744          926         1,091         1,228         1,066          847           937         1,010         1,070          431           431
22.)     Total Secured Debt                    233,050       233,239       233,428       218,230      193,334       176,418       145,987       132,663      109,628        94,902        77,881        63,957       41,781        41,781




                                                                                                                                                                                                                               6/9/2020 9:37 PM
Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 41 of 44



                             Exhibit 2

             THE CERTAIN TEXAS TAXING AUTHORITIES
                          Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 42 of 44




                                       Represented by Mccreary, Veselka, Bragg & Allen, P.C.

The County of Anderson, Texas                 The County of Bastrop, Texas                  The County of Brazos, Texas
Calhoun County Appraisal District             The County of Cherokee, Texas                 Cherokee County Appraisal District
The County of Comal, Texas                    The County of Coryell, Texas                  Harrison Central Appraisal District
The County of Harrison, Texas                 The County of Limestone, Texas                Midland Central Appraisal District
The County of Williamson, Texas               Bowie Central Appraisal District              Brown County Appraisal District
Burnet Central Appraisal District             County of Erath                               The County of Guadalupe, Texas
The County of Hardin, Texas                   The County of Hays, Texas                     The County of Henderson, Texas
Eastland County Appraisal District            The County of Jasper, Texas                   McCulloch County Appraisal District
City of Waco and/or Waco Independent School   The County of Medina, Texas                   The County of Milam, Texas
District
Reeves County Tax District                    Central Appraisal District of Taylor County   Terry County Appraisal District
The County of Wharton, Texas
                           Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 43 of 44




                                       Represented by Perdue Brandon Fielder Collins and Mott‚ LLP

City of Weslaco                                  Weslaco ISD                            City of Mercedes
Mercedes ISD                                     Andrews ISD                            Andrews TO
Dawson CCAD                                      Gaines CAD                             Hockley County Tax Office
Lamb CAD                                         Lubbock CAD                            Scurry County Tax Office
Alpine ISD                                       City of Alpine                         Howard County Tax Office
Midland County                                   Presidio County Tax Office             Wichita County
Burburnett ISD                                   Wilbarger County                       Cooke County
City of Azle                                     City of Grapevine                      Grapevine-Colleyville ISD
Johnson County                                   City of Cleburne                       Cleburne ISD
Johnson County                                   City of Burleson                       Burleson ISD
Nolan County                                     City of Sweetwater                     Sweetwater ISD
Palo Pinto County                                City of Mineral Wells                  Mineral Wells ISD
Copperas Cove ISD                                Colorado County                        Colorado County
Fayette County                                   Kendall County                         Kerr County
Kerrville ISD                                    Cameron ISD                            Cass County
Houston County                                   City of Greenville                     Mineola ISD
Nacogdoches County, et al.                       Panola County                          Tyler ISD
Moore County Tax Office                          Hutchinson County Tax Office           Hale County Appraisal District
Dallam County Appraisal District                 Hartley County Appraisal District      Gray County Tax Office
Ochiltree County Appraisal District              Randall County Tax Office              Potter County Tax Office
Deaf Smith County Appraisal District             Alief ISD                              Austin CAD
Bay City ISD                                     Brazoria County Tax Office             Bridgestone MUD
City of Cleveland                                City of Houston                        City of Rosenberg
City of Tomball                                  Clear Creek ISD                        Crosby ISD
Crosby MUD                                       Dickinson ISD                          FBC MUD 115
FBC MUD 35                                       Fort Bend ISD                          Galena Park ISD
Grand Lakes WCID                                 HC MUD 132                             Humble ISD
Klein ISD                                        Pasadena ISD                           Tomball ISD
Uvalde CAD                                       Walker CAD



                                                                        -3-
                         Case 20-32564 Document 441 Filed in TXSB on 06/10/20 Page 44 of 44




                                    Represented by Linebarger Goggan Blair & Sampson, LLP

Angelina County                             Aransas County                        Atascosa County
Atlanta                                     Atlanta ISD                           Bee County
Bexar County                                Brewster County                       Brooks County
Cameron County                              Cypress - Fairbanks ISD               Dallas County
DeWitt County                               Del Rio                               Eagle Pass
Eagle Pass ISD                              Ector CAD                             El Paso
Ellis County                                Entity Name                           Ellis County
Fort Bend County                            Gainesville ISD                       Galveston County
Gonzales County                             Gregg County                          Harlingen
Harlingen CISD                              Harris County                         Hidalgo County
Hood CAD                                    Hopkins County                        Houston CAD
Hunt County                                 Jasper County                         Jefferson County
Jim Wells CAD                               Kaufman County                        Kleberg County
Lamar CAD                                   Lee County                            Liberty County
Matagorda County                            City of McAllen                       McLennan County
City of Mexia                               City of Mineral Wells                 Mineral Wells ISD,
Montgomery Count                            Navarro County                        Northeast Texas Community College District
Nueces County, Orange County, Parker CAD    Pecos County, City of Pleasanton      Polk County
Reeves County                               Rio Grande CISD                       Roma ISD
Rusk County                                 San Marcos CISD                       San Patricio County
Shelby County                               Smith County                          Starr County
City of Stephenville                        Stephenville ISD                      Tom Green CAD, Upshur County
City of Sulphur Springs                     Sulphur Springs ISD, Tarrant County   Victoria County
Val Verde County                            Van Zandt CAD                         Wilson County
Ward County                                 Washington County                     Yoakum ISD
Wise County                                 Wood County




                                                                  -4-
